Mahoney, P. J., and Casey, J.,
dissent and vote to reverse in a memorandum by Casey, J. Casey, J. (dissenting). The majority of this court has found that petitioner was denied due process because petitioner did not receive a statement detailing the factual findings and the evidence relied upon by the Associate Dean of Academic Affairs in reaching the determination of guilt on the charge of plagiarism. We disagree. Petitioner had notice of the specific charges and had received the statement of the Harpur College Academic Honesty Committee’s procedures and policy which stated the grounds which, if proven, would justify her expulsion or suspension (see, Matter of Mary M. v Clark, 100 AD2d 41, 43-44). She was afforded an opportunity to hear and to confront the evidence presented against her, including an opportunity to be heard and offer her own evidence. She had the representation of an attorney in an advisory capacity. The Associate Dean, who makes the final disposition in such a case, informed petitioner of his and the committee’s findings and of the discipline imposed. Finally, a copy of the minutes of the committee’s hearing was enclosed and, therefore, available for petitioner’s review.
In these circumstances, we cannot agree that the failure of the fact finders to specifically articulate the evidence upon which they relied and the reasons for which the action was taken has deprived petitioner of due process rights sufficient to invalidate the determination of guilt, which had been more *1009than adequately shown against her. Additionally, petitioner misapprehends the quantum of proof necessary to sustain respondent’s determination. The evidence need only be substantial, not clear and convincing. Since this test was adequately met, the order and judgment of Supreme Court should be reversed and respondent’s determination confirmed in all respects.